Citation Nr: 1752805	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for a low back disability, prior to March 20, 2017, and in excess of 40 percent thereafter.

2.  Entitlement to a higher initial rating in excess of 10 percent for radiculopathy of the left lower extremity, prior to March 20, 2017, and in excess of 20 percent thereafter.

3.  Entitlement to a higher initial rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to March 20, 2017, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2014 and February 2017 and remanded for additional development.  In a July 2017 rating decision, the VA Appeals Management Center granted an increased rating of 40 percent for the low back disability, effective March 20, 2017.  Service connection for radiculopathy of the right and left lower extremities was also granted, with initial ratings for each extremity of 10 percent from January 14, 2009, to March 20, 2017, and of 20 percent from March 20, 2017.  Although the Veteran has not specifically disagreed with these ratings, the Board finds that radiculopathy of the lower extremities is part and parcel of the increased rating claim for the Veteran's low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 1.  The issues on appeal have been recharacterized as listed on the title page of this decision, to take account of the fact that the orthopedic and neurologic manifestations of the service-connected lumbar spine disability warrant separate ratings pursuant to different rating criteria.

Because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the appeals for higher ratings for the low back disability (with associated radiculopathy) as reflected on the title page, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Low Back Disability

The Board regrets that additional development is required prior to appellate review.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105   (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

In February 2017, the Board remanded the appeal to the AOJ for additional development, primarily for a VA examination of the lumbar spine.  Unfortunately, the Board finds that there was inadequate compliance with the remand directives.  As noted in the prior Board remand, the Court has held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  

The Board remanded the case for a VA examination that complied with the requirements of Correia.  The Board specifically stated, "the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing."  The remand noted that if the lumbar spine could not be tested on "weight-bearing" then the examiner must specifically indicate that such testing cannot be done.

The Veteran was afforded a VA examination in March 2017.  The VA examination report does not include the results of range of motion testing for pain on passive motion or pain in nonweight-bearing.  The VA examination report indicates there was evidence of pain on weight bearing.  In the remarks section, the VA examiner stated "Joint testing per [Correia] requirements was performed as medically appropriate."  However, the VA examiner did not specifically state whether testing on nonweight-bearing could not be done, as requested in the remand, or explain whether joint testing on passive motion was accomplished.  As the March 2017 VA examination does not comply with the February 2017 remand order, the claim must be remanded for clarification of the information provided, or, if necessary, the scheduling of another VA examination.  See 38 C.F.R. § 4.59; Stegall, 11 Vet. App. at 271.

Radiculopathy of the Right and Left Lower Extremities

The issues of entitlement to higher initial ratings for the Veteran's service-connected radiculopathy of the right and left lower extremities are inextricably intertwined with the Veteran's claim for an increased rating for his low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, if a new VA examination is needed it would be relevant to the claims, as they are part and parcel of the increased rating claim for the Veteran's low back disability, as noted above.

VA Treatment Records

Additionally, as the Veteran's most recent VA treatment records may be pertinent to the claims, they should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from October 2016 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, forward the claims file to the examiner who conducted the March 2017 VA examination for clarification of the opinion provided in the March 2017 examination report regarding testing done pursuant to Correia.  Specifically, the examiner is asked to explain whether passive range of motion testing was performed and testing for pain on nonweight-bearing, and, if so, the results of any such testing.  If the examiner was unable to complete such testing or determined such was not needed during examination in March 2017, then the reasoning for such determination or determinations must be clearly explained. 

If the March 2017 examiner determines another examination is necessary or if the March 2017 examiner is unavailable to provide the above requested clarification, then the Veteran must be scheduled for an examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine with compression fracture L4 and L5.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected low back disability.

The examiner must record the results of testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for the Veteran's low back disability.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




